J.M. Johnson, J.
¶28 (dissenting) — Statutes of limitation are critical to the effective functioning of our civil litigation system. Such statutes provide finality in situations where memories are likely to have faded, records have been misplaced, and it is onerous to prove the relative standard of care at the time of the incident. Statutes of limitation further encourage claimants to bring actions in a timely manner while evidence is still fresh.
¶29 Although tort claims are subject by the legislature to various statutes of limitation, RCW 4.16.190 provides a tolling privilege to minors with nonmedical malpractice *580claims and incapacitated adults. This type of privilege is permissible where, as here, there is a reasonable ground for granting it. Grant County Fire Prot. Dist. No. 5 v. City of Moses Lake, 150 Wn.2d 791, 812, 83 P.3d 419 (2004) (Grant County II); Grant County Fire Prot. Dist. No. 5 v. City of Moses Lake, 145 Wn.2d 702, 731, 42 P.3d 394 (2002) (Grant County I).
¶30 In crafting the tolling exception in RCW 4.16.190(2), the legislature properly considered the differences between minors and adults, as well as the special circumstances facing medical malpractice defendants. RCW 4.16.190(2), therefore, comports with article I, section 12 of the Washington Constitution. Furthermore, the statute is rationally related to the legitimate state objective of decreasing medical malpractice costs and reducing the number of stale claims. Consequently, the statute comports with the Fourteenth Amendment to the United States Constitution. The plain language of RCW 4.16.190(2) and RCW 4.16.350 operate to bar Jaryd Schroeder’s claim. Because I would affirm summary judgment, I dissent.
Analysis
¶31 Statutes of limitations in general operate to immunize alleged tortfeasors from lawsuits once claims become stale. Many courts, including this one, have recognized that the legislature has a legitimate interest in protecting potential defendants against stale claims. See, e.g., Stenberg v. Pac. Power & Light Co., 104 Wn.2d 710, 714, 709 P.2d 793 (1985) (noting that statutes of limitation have the valid goal of protecting against stale claims); Ruth v. Dight, 75 Wn.2d 660, 664-66, 453 P.2d 631 (1969) (recognizing for various reasons that “compelling one to answer stale claims in the courts is in itself a substantial wrong”); Deen v. Egleston, 597 F.3d 1223, 1233 (11th Cir. 2010) (observing that “defending law suits is hard; defending malpractice suits is harder; and defending old malpractice suits is harder still”); *581Owens v. White, 380 F.2d 310, 315 (9th Cir. 1967) (acknowledging that justice requires that physicians not be faced with stale claims because the passage of time eliminates their ability to present a meritorious defense).
¶32 RCW 4.16.190 has historically tolled statutes of limitation during a period of incompetency, which covers those under the age of 18. RCW 4.16.190 and RCW 4.16.350 were amended in 2006 as part of a complicated legislative compromise reached by our legislators, then-Governor Gregoire, the trial lawyers, physicians, hospital administrators, and government staff. Waples v. Yi, 169 Wn.2d 152, 168, 234 P.3d 187 (2010) (J.M. Johnson, J., dissenting). The 2006 amendment package was part of a legislative effort to manage the problems created by what the legislature deemed to be excessive medical malpractice and other litigation. Id. The legislature considered the 2006 amendments to address “ ‘one of the most important issues facing the citizens of Washington State.’ ” Id. (quoting Laws op 2006, ch. 8, § 1). As a result, tolling no longer applies to minors with medical malpractice claims pursuant to RCW 4.16.190(2).
A. RCW 4,16.190(2) Comports with Article I, Section 12 of the Washington State Constitution
¶33 In the article I, section 12 privileges and immunities context, legislation is analyzed under a two-part test: (1) whether the challenged law grants a privilege or immunity under our state constitution, Grant County II, 150 Wn.2d at 812, and (2) if yes, whether there is a reasonable ground for granting that privilege or immunity, Grant County I, 145 Wn.2d at 731. In this case, the majority is correct that RCW 4.16.190 grants a privilege or immunity. It is, however, based on reasonable ground. Consequently, the statute comports with article I, section 12.
¶34 I agree with the majority that RCW 4.16.190 grants a privilege or immunity by affecting certain plaintiffs’ *582ability to bring a cause of action after his or her incapacity is terminated. Majority at 573; Madison v. State, 161 Wn.2d 85, 119-21, 163 P.3d 757 (2007) (J.M. Johnson, J., concurring) (setting forth the rights that the term “privileges and immunities” has historically encompassed, including the right “to institute and maintain actions of any kind in the courts of the state” (quoting Corfield v. Coryell, 6 F. Cas. 546, 551-52 (C.C.E.D. Pa. 1823) (No. 3,230))). Although I conclude that RCW 4.16.190 grants a privilege, I firmly disagree with the majority’s assertion that there is no reasonable ground for the lines drawn by the statute. See majority at 574-77.
¶35 In performing a privileges and immunities analysis, we must be extremely cautious to ensure that the classes are framed correctly. Here, it is possible to define the classes in two different ways. The majority adopts Schroeder’s untenable framing of the classes — that RCW 4.16.190 grants health care providers an immunity from defending against stale claims originating from injuries to minors. This framing of the classes defies logic and does violence to article I, section 12 privileges and immunities. By framing the classes in such a way, the majority overlooks the plain fact that statutes of limitation are the rule and tolling provisions are the exception.
¶36 RCW 4.16.190 does not create an impermissible immunity from lawsuits. Instead, it establishes a permissible privilege of tolling for minors with nonmedical malpractice tort claims and incapacitated adults. Framing the classes in this way is more in line with the plain language of the statute, which is phrased in terms of granting tolling to potential plaintiffs rather than exempting health care providers from lawsuits.

The grounds for granting a tolling privilege to minors with nonmedical malpractice tort claims and incapacitated adults are reasonable

¶37 The legislative purpose in passing RCW 4.16.190(2) and the other 2006 amendments was twofold: (1) to assist in *583solving a crisis in the medical insurance industry and (2) to prevent the substantial wrong of making even one defendant have to answer a stale claim. Laws of 2006, ch. 8, §§ 301-302. It goes without saying that the longer the gap between the act, omission, or injury and the filing of a lawsuit, the more likely it is that memories will fade, records will be misplaced, and witnesses will go missing. Stale claims increase costs associated with litigation — costs that are ultimately passed on to patients. This justification rests on common sense and the economics of litigation rather than hypothetical facts beyond the scope of the reasonable ground test.
¶38 Eliminating the stale claims of those exempted from tolling by RCW 4.16.190(2) should reduce the total number of stale claims defendants must face. It is important to recognize, however, that eliminating all categories of tolling would have this same effect. Consequently, there must be a reasonable ground for this seemingly incremental approach.
¶39 The immediate and obvious distinction between incapacitated minors and incapacitated adults is that minors are much more likely than adults to have someone supervising them who has legal authority to act on their behalf. The legislature can reasonably assume that minors’ interests are being protected by a parent or guardian. See Harlfinger v. Martin, 435 Mass. 38, 47 n.14, 754 N.E.2d 63 (2001) (upholding a statute eliminating tolling for minors and finding that the legislature may reasonably assume that the interests of minors will be protected by their guardians). Parents and guardians are endowed with the power under our state laws to make a myriad of decisions on behalf of their children.
¶40 Moreover, there is a valid distinction between medical malpractice and other tort claims. In revising the tolling provision, the legislature simply accounted for scientific and technological realities present in medical malpractice cases. Massachusetts’ highest court has wisely noted that
*584[t]he problem of defending stale medical malpractice claims is further exacerbated by the fact that the standard of care is itself subject to rapid and dramatic change, fueled by advances in medical science and technology. From a defendant’s perspective, demonstrating the standard of care of many years past, and that the defendant’s treatment of the plaintiff did not deviate from it, can be very difficult when, by modern standards, the same care would represent a major deviation.
Harlfinger, 435 Mass, at 43 n.8 (rejecting an equal protection challenge to a statute eliminating tolling for minors). As a consequence, the harm done by requiring a health care provider to defend against stale claims is often more profound than for other categories of tortfeasors. The distinctions underlying RCW 4.16.190(2) are, without a doubt, real and substantial.
¶41 Ultimately, RCW 4.16.190(2) represents the legislature’s pursuit of a specific policy agenda. The legislature is the governmental body responsible for identifying policy goals and implementing them. Unlike this court, the legislature possesses mechanisms for gathering public input such as hearings and committees. The United States Supreme Court has long recognized “that judicial inquiries into legislative or executive motivation represent a substantial intrusion into the workings of other branches of government.” Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,268 n.18, 97 S. Ct. 555, 50 L. Ed. 2d 450 (1977). We should accordingly refrain from second-guessing the legislative motivation behind RCW 4.16.190(2) unless we have evidence to justify such suspicion. We do not. I would, therefore, hold that RCW 4.16.190(2) is constitutional under article I, section 12.
B. The Majority Properly Refrains from Addressing the Freestanding Article I, Section 10 Argument
¶42 The majority properly declines to address the argument that RCW 4.16.190(2) runs afoul of article I, section 10 of the Washington State Constitution, deciding the case
*585solely on article I, section 12 grounds. See majority at 571. Although I would hold that RCW 4.16.190(2) comports with article I, section 12, I would also decline to address any freestanding article I, section 10 claim.
¶43 Nowhere does Schroeder argue that article I, section 10 alone provides a sufficient basis for invalidating RCW 4.16.190(2). Amicus curiae Washington State Association for Justice Foundation (WSAJF) alone raises the argument that article I, section 10 provides a freestanding basis to invalidate RCW 4.16.190(2). Br. of Amicus Curiae WSAJF at 4-5.
¶44 As a general rule, we will decide a case only on the basis of the issues argued by the parties in their briefs. RAP 12.1(a); see Salstrom’s Vehicles, Inc. v. Dep’t of Motor Vehicles, 87 Wn.2d 686, 690, 555 P.2d 1361 (1976). Consequently, we avoid basing our decisions on issues raised only by amici curiae. E.g., State v. Clarke, 156 Wn.2d 880, 894, 134 P.3d 188 (2006); Rabón v. City of Seattle, 135 Wn.2d 278, 291 n.4, 957 P.2d 621 (1998); Schuster v. Schuster, 90 Wn.2d 626, 629, 585 P.2d 130 (1978). For this reason, I would decline to decide the case on the basis of a freestanding article I, section 10 claim.
C. RCW 4.16.190(2) Comports with the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution
¶45 Schroeder contends that RCW 4.16.190(2) violates the equal protection clause of the Fourteenth Amendment. The federal equal protection clause requires that similarly situated persons receive equal treatment. State v. Harner, 153 Wn.2d 228, 235,103 P.3d 738 (2004). The majority also raises concerns under our state equal protection cases. Majority at 577-79. Our state equal protection cases have characterized our state analysis as “substantially similar” to federal equal protection analysis. Seeley v. State, 132 Wn.2d 776, 787 n.7, 940 P.2d 604 (1997).
¶46 In analyzing state and federal equal protection challenges, we apply one of three levels of scrutiny: strict *586scrutiny, intermediate scrutiny, or rational basis scrutiny. Harris v. Charles, 171 Wn.2d 455, 462, 256 P.3d 328 (2011) (quoting Harner, 153 Wn.2d at 235-36).
¶47 Here, we must apply rational basis scrutiny. Minors are not a suspect class or a semisuspect class. State v. Schaaf, 109 Wn.2d 1, 19, 743 P.2d 240 (1987); see also City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,441,105 S. Ct. 3249, 87 L. Ed. 2d 313 (1985); Tunstall v. Bergeson, 141 Wn.2d 201,226,5 P.3d 691 (2000) (reaffirming that rational basis applies to juvenile claims (citing In re Boot, 130 Wn.2d 553, 572-73, 925 P.2d 964 (1996))). Schroeder concedes that rational basis scrutiny must be applied. Br. of Pet’r at 30.
¶48 In order to pass rational basis scrutiny, “the legislative classification is upheld unless the classification rests on grounds wholly irrelevant to the achievement of legitimate state objectives.” Harner, 153 Wn.2d at 235-36. This test is extremely deferential to legislative determinations. Those attacking a classification that is reviewed under the rational basis standard “have the burden ‘to negat[e] every conceivable basis which might support it.’ ” Fed. Commc’ns Comm’n v. Beach Commc’ns, Inc., 508 U.S. 307, 315, 113 S. Ct. 2096, 124 L. Ed. 2d 211 (1993) (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356,364, 93 S. Ct. 1001, 35 L. Ed. 2d 351 (1973)).
¶49 The legislature did not single out RCW 4.16.190(2) when stating the purposes behind its 2006 amendments. It is clear, however, from the statement of purpose attached to RCW 4.16.350 that the legislative intent was to help reduce medical malpractice insurance rates and prevent defendants from having to defend against stale claims. See Laws of 2006, ch. 8, §§ 301-302. To the extent that health care providers face fewer claims, it is likely that their medical malpractice insurance premiums will decrease. The benefits of such premium decreases will be passed on to Washington state citizens. The legislature undoubtedly has broad authority and discretion over this type of social and economic policy. See Beach Commc’ns, 508 U.S. at 313. RCW *5874.16.190(2) is rationally related to legitimate state objectives. Accordingly, RCW 4.16.190(2) does not violate the equal protection clause of the Fourteenth Amendment or state equal protection embodied in article I, section 12.
Conclusion
¶50 When crafting RCW 4.16.190(2), the legislature properly considered the differences between minors and adults, as well as the unique circumstances surrounding medical malpractice defense. The statute passes muster under both the reasonable ground test of article I, section 12, as well as rational basis scrutiny required by the equal protection clause of the Fourteenth Amendment. The plain language of RCW 4.16.190(2) and RCW 4.16.350 operates to bar Schroeder’s claim. Accordingly, this court should affirm summary judgment.
Owens, J., concurs with J.M. Johnson, J.